Case 1:19-cv-10034-PSD-TR Document 21 Filed 10/25/19 Page 1 of 10 PageID: 458



Anthony Argiropoulos, Esq.
Thomas Kane, Esq.
Theodora McCormick, Esq.
Lauren B. Cooper, Esq.
EPSTEIN BECKER & GREEN, P.C.
150 College Road West, Suite 301
Princeton, New Jersey 08540
(609) 455-1540

Attorneys for Defendant
Deborah Heart and Lung Center

                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 CHARLES DENNIS, M.D.,

            Plaintiff,                      CIVIL ACTION NO.: 1:19-CV-10034

                  v.                              JOINT DISCOVERY PLAN

 DEBORAH HEART AND LUNG CENTER,
 et al.,

            Defendant.


1.    Set forth the name of each attorney appearing, the firm
      name, address and telephone number and facsimile number of
      each, designating the party represented.

      Attorneys for Plaintiff Dr. Charles Dennis:

      James W. Boyan, III, Esq.
      PASHMAN STEIN WALDER HAYDEN
      Court Plaza South
      21 Main Street, Suite 200
      Hackensack, New Jersey 07601
      T: (201) 488-8200
      F: (201) 488-5556

      Attorneys for Deborah Heart and Lung Center:

      Anthony Argiropoulos, Esq.
      Thomas Kane, Esq.
      Theodora McCormick, Esq.
Case 1:19-cv-10034-PSD-TR Document 21 Filed 10/25/19 Page 2 of 10 PageID: 459



      Lauren B. Cooper, Esq.
      EPSTEIN BECKER & GREEN, P.C.
      150 College Road West, Suite 301
      Princeton, New Jersey 08540
      T: (609) 455-1540
      F: (609) 228-5318


2.    Set forth a brief description of the case, including the
      causes of action and defenses asserted.

      Plaintiff’s Position:

     Dr. Dennis is a former employee of DHLC. In 1993, DHLC began
to sponsor an ERISA welfare benefit plan, the Deborah Heart and
Lung Center Professional Staff Accumulation Plan (hereinafter, the
“Plan”). In February 1994, Dr. Dennis began deferring portion of
his salary to the Plan making him a participant of the Plan.
Pursuant to the terms of the Plan, a portion of those contributions
were used to pay the premiums on a variable life insurance policy
with Nationwide Life Insurance Company (the “Nationwide Policy”).

     In 1994, DHLC required Dr. Dennis to sign two documents
purporting to assign it certain rights under the Nationwide Policy
(the “Assignments”). The Assignments, one dated March 11, 1994 and
the other dated July 21, 1994, both state that “[f]or value
received,” Dr. Dennis transferred to DHLC the Nationwide Policy,
including certain enumerated rights. The Assignments further state
that Dr. Dennis incurred certain liabilities to DHLC and/or owed
certain   obligations   to  DHLC   in   connection  with   premium
contributions made by DHLC pursuant to the Plan Document, and that
the Assignments were “collateral security” for those liabilities
or obligations. Despite those statements, DHLC never made any
employer-funded contributions to the Nationwide Life Insurance
Policy.

     Dr. Dennis fully funded all of the contributions to the Plan.
DHLC did not provide any employer-funded contributions to the
Nationwide Policy or the Nationwide Investment Account. Nor did
DHLC make any loans or advances to Dr. Dennis to pay the premiums
for the Nationwide Policy. As a result, Dr. Dennis has never owed
any obligations to DHLC nor has he incurred any liabilities to
DHLC as a result of the Plan.

     Dr. Dennis continued to make contributions to the Plan until
he resigned from DHLC in June 2006. In July 2006, Dr. Dennis and
DHLC entered into a Separation Agreement and General Release (the
“Separation Agreement”). (Id. at ¶ 30). In that agreement, Dr.
                                     2
Case 1:19-cv-10034-PSD-TR Document 21 Filed 10/25/19 Page 3 of 10 PageID: 460



Dennis expressly reserved his right to file claims for vested ERISA
benefits. (Id. at ¶ 31).

     Under the Plan, Dr. Dennis has the right “to borrow policy
values . . . in excess of the collaterally assigned interest of
the Employer . . .” In February 2018, Dr. Dennis sought to borrow
policy values as expressly permitted under the Plan. (Id. at ¶
34).

     On February 9, 2018, Dr. Dennis asked his financial advisor
Daniel Roccato to arrange for a loan from the Nationwide Policy.
On February 14, 2018, Nationwide Life Insurance Company advised
Mr. Roccato that DHLC would need to sign a form releasing the
Assignments before Dr. Dennis could take a loan from the Nationwide
Policy.

     On February 18, 2018, Dr. Dennis made a claim for benefits
under the Plan by sending a letter to the Joseph Chirichella,
President and CEO of DHLC (the “Claim”). In the Claim, Dr. Dennis
requested that DHLC release the Assignments since it had not made
any employer-funded contributions to the Nationwide Policy. DHLC
never responded to Dr. Dennis’s claim for benefits.

     On   April 16, 2019, Dr. Dennis filed this lawsuit against DHLC
and the   Plan asserting claims for wrongful denial of benefits under
Section    502(a)(1)(B) of ERISA and breach of fiduciary duty under
Section   1104 of ERISA.


      Defendant’s Position:

     Plaintiff’s Complaint is barred under the broad terms of
the Separation Agreement and General Release (the “Release”) Dr.
Dennis entered into in 2006 when leaving his employment at
Deborah to work for its competitors, the Cardiology Group, P.A.
(“CGPA”) and Virtua Health, Inc. (“Virtua”). There are only two
exceptions from the broad language of the Release: (1) claims
for non-ERISA, vested retirement or pension benefits; and (2)
claims for ERISA-governed, vested benefits. Stated another way,
in order to escape the language of the Release, the Plan must be
vested.

     If the Plan is governed by ERISA, it is not and cannot be a
vested benefit. The Plan is an exempt welfare benefit that does
not vest, and as such, is barred by the Release. ERISA does not
provide for the vesting of welfare benefits, and therefore a
contractual agreement for the vesting of benefits must be found

                                     3
Case 1:19-cv-10034-PSD-TR Document 21 Filed 10/25/19 Page 4 of 10 PageID: 461



in the plan document. The Plan document is completely devoid of
any vesting language or requirements. Accordingly, Dr. Dennis’s
Complaint – seeking to access the very Plan he waived any claims
to – is barred under the Release.

     Moreover, this litigation constitutes a parallel litigation
for purposes of the Colorado River doctrine. As such, this Court
should abstain from exercising jurisdiction. The Chancery
Action, Charles Dennis v. Deborah Heart and Lung Center, Docket
No. BUR-C-47-18, is virtually identical to Dr. Dennis’s
Complaint in this matter. It involves the same parties, the same
facts, and seeks the same relief——but casts Dr. Dennis’s
complaint as based on state law causes of action, rather than as
federal ERISA claims as has been alleged in this case. The
Chancery Action remains active and the parties are awaiting a
decision from the Hon. Paula T. Dow, P.J. Ch. on Deborah’s
motion for summary judgment based upon the Release and Dr.
Dennis’s motion for voluntary dismissal.

3.    Have settlement discussions taken place? Yes.

            What was plaintiff’s last demand?
            Monetary demand: Counsel fees incurred in connection
            with this matter.

            Non-monetary demand: Release of the Assignments.

            What was defendant’s last offer? None.
            Monetary offer: None.
            Non-monetary offer: None.

4.    The parties have met pursuant to Fed. R. Civ. P. 26(f).

5.    The parties have exchanged the information required by Fed.
      R. Civ. P. 26(a)(1).

6.    Explain any problems in connection with completing the
      disclosures required by Fed. R. Civ. P. 26(a)(1). None.

7.    The parties completed a year of discovery in the litigation
      currently pending in the Chancery Division of the Superior
      Court captioned Charles Dennis v. Deborah Heart and Lung
      Center, BUR-L-00047-18. The parties intend to exchange
      written discovery requests prior to the Court’s November 1,
      2019 initial conference.

8.    Proposed joint discovery plan:


                                     4
Case 1:19-cv-10034-PSD-TR Document 21 Filed 10/25/19 Page 5 of 10 PageID: 462



            (a) The parties agree that discovery is needed on the
            following subjects:

                    Whether the Nationwide Plan subject to this
                     litigation is a “vested” benefit under ERISA;

                    The administrative remedies sought by Dr.
                     Dennis is attempting to access the Plan;

            Defendant also believes that discovery should be
            conducted on the following subjects. Plaintiff
            disagrees

                        Whether ERISA governs the Nationwide Plan;

                        The alleged fiduciary obligations of Deborah

            (b) Discovery should not be conducted in phases or be
            limited to particular issues.

            (c) Proposed schedule:

                 (1) Fed. R. Civ. P. 26 Disclosures: October 25,
                 2019 in accordance with the Court’s Standing
                 Order;

                 (2) Service of Interrogatories, document demands,
                 and third-party subpoenas: November 1, 2019,
                 2019.

                 (3) Any interrogatories served shall count
                 against the maximum number of 25 interrogatories
                 by each party to the other party; this total
                 shall apply to all discovery in this matter.

                 (4) Responses to interrogatories, document
                 demands, and third-party subpoenas: November 25,
                 2019.

                 (5) Fact discovery, including depositions, to be
                 completed by January 15, 2020.

                 (6) Number of depositions to be taken by each
                 party:

                      Plaintiff: Plaintiff anticipates no more
                 than 3 depositions, including a 30 (b) (6)


                                     5
Case 1:19-cv-10034-PSD-TR Document 21 Filed 10/25/19 Page 6 of 10 PageID: 463



                 deposition, a representative of MKA and an expert
                 deposition.

                       Defendant: Deborah Heart and Lung Center
                       anticipates no more than 5 depositions,
                       including Plaintiff Charles Dennis, Robert
                       Dell’Osa, Esq., any administrators of the
                       Plan with MKA, any ERISA expert required,
                       and/or other individuals with knowledge of
                       the Plan and its vesting requirements.

                 (7) Disclosure of the identity of the identity of
                 experts and subject matters of their opinions:
                 January 20, 2020.

                 (8) Plaintiff’s Expert Reports: February 5, 2020

                 (9) Defendant’s Expert Reports: February 19, 2020

                 (10) Expert depositions to be completed by: March
                 27, 2020

                 (11) Motions to Amend or to Add Parties to be
                 filed by: November 15, 2019

                 (12) Dispositive motions to be served within 30
                 days of the completion of discovery.

            (d) Set forth any special discovery mechanism or
            procedure requested, including data preservation
            orders or protective orders: None.

            (e) A pretrial conference may take place on April 8,
            2020.

            (f) Trial by jury or non-jury trial? Non-jury trial.

            (g) Trial Date: ________.

9.    Do you anticipate any special discovery needs (i.e.,
      videotape/telephone depositions, problems with out-of-state
      witnesses or documents, etc.)? None. However, see response
      to No. 12.

10.   Do you anticipate any issues about disclosure or discovery
      of electronically stored information, including the form or
      forms in which it should be produced? No.



                                     6
Case 1:19-cv-10034-PSD-TR Document 21 Filed 10/25/19 Page 7 of 10 PageID: 464



      If so, how will electronic discovery or data be disclosed
      or produced? Describe any agreements reached by the parties
      regarding same, including costs of discovery, production,
      related software, licensing agreements, etc. N/A.

11.   Do you anticipate the entry of a Discovery Confidentiality
      Order? See L. Civ. R. 5.3(b) and Appendix S. Yes. A
      discovery confidentiality order was entered in the Superior
      Court matter and we anticipate one will be required this
      action, in light of the confidential financial information
      related to the Plan, including non-party participants in
      the Plan.

12.   Do you anticipate any discovery problem(s) not listed
      above? Describe.

            Plaintiff’s Position: Defendant’s “position” set forth
            below is not an anticipated discovery problem. It is
            Defendant’s attempt to relitigate discovery issues that
            arose in other litigations between the parties.
            Plaintiff submits that the Joint Discovery Plan is not
            the proper forum to argue the merits of those disputes
            which have already been resolved. Discovery has been
            closed in both of those cases for a long period of time
            and this Court will determine the proper scope of
            discovery in this case. Nevertheless, since Defendant
            insists upon arguing about those issues Plaintiff
            provides the following response.

            Defendant has misrepresented Judge Dow’s ruling in the
            Chancery action. Contrary to Defendant’s representation,
            Judge Dow did not order Plaintiff to produce complete
            copies of his tax returns. Instead, she ordered him to
            “disclose only that portion of his tax returns
            containing the amount of income deferred for taxes each
            year” from 1994 to 2006 and produce that information
            “for attorney’s eye’s only.” Plaintiff fully complied
            with that order by disclosing the approximate amounts of
            taxes that he deferred each year and stating that he did
            not possess copies of his tax returns for the years in
            question. Defendant allowed discovery in the Chancery
            Action to close without making any further attempt to
            obtain information relating to Plaintiff’s taxes.

            In addition, the reason why Defendant sought Plaintiff’s
            tax information is now moot. Defendant sought that
            information to show that the plan at issue was a welfare
            benefit plan and was not a pension plan. That is no

                                     7
Case 1:19-cv-10034-PSD-TR Document 21 Filed 10/25/19 Page 8 of 10 PageID: 465



            longer an issue in the case because the Plan Document
            states and Plaintiff concedes that the Plan is an ERISA
            welfare benefit plan.

            Defendant also misrepresents that Dr. Dennis failed to
            disclose certain information to counsel prior to filing
            the Chancery Action. Defendant has no knowledge or
            information about what Plaintiff discussed with counsel
            prior to filing the lawsuit so it has no factual basis
            for making such a statement. Defendant also has no
            factual basis for stating that Plaintiff only made a
            “perfunctory review” of his personal files for his tax
            returns.

            Finally, with regard to the Split Dollar Agreement/Plan
            Instrument, Plaintiff did not believe that he had a copy
            of the document in his possession and testified to that
            fact. When he later discovered the document, he
            immediately produced it to Defendant. In contrast,
            Defendant failed to maintain a copy of the Split Dollar
            Agreement/Plan Instrument despite the fact that it was
            the Plan Sponsor and named fiduciary of the Plan and had
            an obligation to maintain documents relating to the
            Plan.

            Plaintiff has fully complied with all of his discovery
            obligations and there is no legal of factual basis to
            obtain an independent firm to search his records.

            Defendant’s Position: In the Chancery Action, Judge
            Dow ordered that Dr. Dennis produce his tax returns.
            After a perfunctory review of his personal files, Dr.
            Dennis indicated that he was not in possession of his
            tax returns. However, Dr. Dennis could obtain copies
            of his tax returns by either requesting them from his
            accountant, or completing a Form 4506 in order to
            obtain copies directly from the IRS. Deborah did not
            press this issue in the Chancery Action so as not to
            delay its motion for summary judgment, however, these
            documents will be required if this litigation
            proceeds.

            Additionally, Deborah has a ten-year history
            litigating against Dr. Dennis, who has engaged in a
            pattern of selectively disclosing what information he
            provides his attorney. For example, prior to filing
            the Complaint in the Chancery Action, Dr. Dennis never
            told his attorney about the Release. Moreover, in

                                     8
Case 1:19-cv-10034-PSD-TR Document 21 Filed 10/25/19 Page 9 of 10 PageID: 466



            producing documents responsive to the requests in the
            Chancery Action, Dr. Dennis produced documents that
            were responsive to a prior litigation, Deborah Heart
            and Lung Center v. Virtua Health, Inc., et al., Docket
            No. MER-L-1865-11 (the “Virtua Unfair Competition
            Litigation”). Throughout the Virtua Unfair Competition
            Litigation, Dr. Dennis claimed that these documents
            were not in his possession. Similarly, in the Chancery
            Action, Dr. Dennis repeatedly swore under oath that he
            never entered into a Split Dollar Agreement with
            Deborah (see Deborah’s Motion to Dismiss at pp. 11-
            14). However, mere days before the close of fact
            discovery, Dr. Dennis magically “discovered” the very
            documents he claimed he never signed, and initiated an
            entirely new federal lawsuit based upon the discovery
            these documents.

            In light of Dr. Dennis’s foregoing conduct, Deborah
            respectfully requests that Dr. Dennis retain an
            independent firm to search his records and certify
            that all responsive documents have been produced.



13.   State whether this case is appropriate for voluntary
      arbitration (pursuant to Local Civil 201.1 or otherwise) or
      mediation (pursuant to Local Civil Rule 301.1 or
      otherwise). If not, explain why and state whether any such
      procedure may be appropriate at a later time (i.e., after
      exchange of pretrial disclosures, after completion of
      depositions, after disposition or dispositive motions,
      etc.). The parties do not believe this case is appropriate
      for arbitration. Mediation may be appropriate at a later
      stage in this case.

14.   Is this case appropriate for bifurcation? No

15.   Any interim status/settlement conference (with clients in
      attendance), should be held following the close of expert
      discovery.

16.   We do not consent to the trial being conducted by a
      Magistrate Judge.

17.   Identify any other issues to address at the Rule 16
      Scheduling Conference. None.



                                     9
Case 1:19-cv-10034-PSD-TR Document 21 Filed 10/25/19 Page 10 of 10 PageID: 467




/s/ James W. Boyan, III                   /s/ Anthony Argiropoulos
James W. Boyan, III                       Anthony Argiropoulos
PASHMAN STEIN WALDER HAYDEN               Thomas Kane
Court Plaza South                         Theodora McCormick
21 Main Street                            Lauren B. Cooper
Suite 200                                 EPSTEIN BECKER & GREEN, P.C.
Hackensack, New Jersey 07601              150 College Road West
T: (201) 488-8200                         Suite 301
F: (201) 488-5556                         Princeton, New Jersey 085401
                                          T: (609) 455-1540
                                          F: (609) 228-5318

Dated: October 25, 2019




                                     10
